Citation Nr: 0720519	
Decision Date: 07/10/07    Archive Date: 07/18/07

DOCKET NO.  05-31 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for colon polyps (also 
claimed as colon cancer due to herbicide exposure).

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for high cholesterol.

5.  Entitlement to service connection for enlarged prostate 
(also claimed as prostate cancer due to herbicide exposure).

6.  Entitlement to service connection for numbness in the 
legs.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs
WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service in the U.S. Army from 
September 1966 to May 1970 and in the Army National Guard 
from December 2001 to July 2004, and over 17 years of 
inactive service in the Army National Guard.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied service connection for colon cancer, 
hearing loss, tinnitus, high cholesterol, prostate cancer, 
and numbness in the legs.  In January 2007, the veteran 
testified before the undersigned Veterans Law Judge at a 
Board videoconference hearing at the RO.  A transcript of the 
hearing is of record.

The issues of service connection for service connection for 
colon polyps (also claimed as colon cancer), bilateral 
hearing loss, tinnitus, enlarged prostate (also claimed as 
prostate cancer), and numbness in the legs are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

The medical evidence does not show that the veteran has a 
present disability associated with high cholesterol.
CONCLUSION OF LAW


A disability associated with high cholesterol was not 
incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5102, 
5103, 5103A, 5107 (West 2002 and Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).   VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in November 2004.  The notification 
substantially complied with the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence; and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), requesting the claimant to 
provide evidence in his possession that pertains to the 
claim.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection was denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, and afforded the veteran the 
opportunity to give testimony before the Board.  A VA medical 
examination was not provided regarding the origin of the 
veteran's high cholesterol.  As there is no evidence of a 
present disability associated with high cholesterol, however, 
VA's duty to assist doctrine does not require that the 
veteran be afforded medical examination.  See Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was not required 
to provide the veteran with a medical examination absent a 
showing by veteran of a causal connection between the 
disability and service).  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the veteran's claims file.  The veteran was 
given an extra 60 days after the time of the hearing to 
submit additional evidence, but did not submit anything.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The veteran seeks service connection for high cholesterol.  
He did not offer any specific testimony regarding this 
disability, but generally contends that he has a present 
disability associated with high cholesterol related to his 
service.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The service medical records during his inactive service in 
the Army National Guard show findings of high cholesterol 
from June 1992 to January 1999.  The veteran, however, cannot 
receive service connection for a disease that was incurred in 
inactive duty for training, only an injury.  See 38 U.S.C.A. 
§ 101(2), (24); 38 C.F.R. § 3.6(a). 

The record also does not show any evidence of a present 
disability associated with high cholesterol.  The veteran has 
not presented any testimony regarding any symptoms of a 
present disability associated with high cholesterol.  
Additionally, there are no post-service medical records 
addressing any disability associated with cholesterol.

Service connection cannot be granted if there is no present 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306.  In the absence of proof of a present disability, 
there can be no valid claim.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

The preponderance of the evidence is against the service 
connection claim for high cholesterol; there is no doubt to 
be resolved; and service connection is not warranted.   
Gilbert v. Derwinski, 1 Vet. App. at 57-58.

 
ORDER

Entitlement to service connection for high cholesterol is 
denied.


REMAND

The veteran seeks service connection for bilateral hearing 
loss and tinnitus.  He testified that he served in the 
artillery division for six years on active duty.  In Vietnam, 
he stated that he was an Artillery Crew Chief and was exposed 
to hundreds, maybe thousands, of rounds of artillery.  He 
indicated that this sounded like having one's head in a 55-
gallon drum and someone hitting it with an extremely large 
sledgehammer.  In the National Guard, he stated that he 
served in armor tanks.  He further testified that he has had 
ringing in his ears since service.

Personnel records show the veteran served as a Field 
Artillery Crewman from September 1966 to May 1970 and as a 
Cavalry Scout during his active service in the Army National 
Guard from December 2001 to July 2004.  At entry into service 
in December 1963, the medical records show mild scarring of 
the right tympanic membrane, not considered disabling.  A 
November 1969 service medical record shows complaints of 
ringing and possible loss of hearing and a finding of otitis 
externa.  The separation examination in May 1970 shows 
puretone thresholds at 500 Hertz and 4000 Hertz in the left 
ear were 30.  Army National Guard records show multiple 
findings of defective hearing and hearing loss for VA 
purposes from December 1984 to the end of his service in 
January 2004.

As the record shows current diagnoses of hearing loss and 
complaints of tinnitus and in-service exposure to acoustic 
trauma, a medical examination should be provided to determine 
whether these are related.

The veteran also is claiming numerous disabilities associated 
with exposure to herbicides, including an enlarged prostate 
(also claimed as prostate cancer), numbness in his legs, and 
colon polyps (also claimed as colon cancer).  Personnel 
records show that the veteran served in the Republic of 
Vietnam from May 31, 1969 to May 4, 1970.  Therefore, 
exposure to herbicides is presumed.  The determinative issue 
is whether he has the disabilities he is claiming, related to 
this exposure.  The service medical records show the veteran 
had rectal polyps removed in December 2003 during his active 
service in the Army National Guard, but there is no 
indication of a disability associated with this.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an audiology 
examination to determine whether any 
current findings of hearing loss and 
tinnitus are related to exposure to 
acoustic trauma in service.  

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner must 
provide an opinion as to whether any 
current hearing loss and tinnitus are 
related to active service.  A detailed 
rationale for all medical opinions must be 
provided.

2.  Schedule the veteran for an oncology 
examination to determine the following:

(a)  Whether the veteran has any current 
prostate cancer or enlarged prostate due 
to exposure to herbicides in service.  If 
the veteran has an enlarged prostate only, 
state whether it is at least as likely as 
not that this is related to service, 
including exposure to herbicides.

(b)  Whether the veteran has any current 
colon cancer or colon polyps due to 
exposure to herbicides in service.  If so, 
state whether it is at least as likely as 
not that any current findings are related 
to service, including herbicide exposure.

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner must 
provide a detailed rationale for all 
medical opinions.

3.  Schedule the veteran for an 
endocrinology examination to determine 
whether the veteran has a present 
disability associated with his complaints 
of numbness in the legs, related to his 
exposure to herbicides in service.    

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner must 
provide a detailed rationale for all 
medical opinions.

4.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claims should 
then be readjudicated.  If any of the 
claims remain denied, the RO should issue 
a supplemental statement of the case 
(SSOC) containing notice of all relevant 
actions taken on the claims, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues currently on appeal, and allow 
an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


